ON PETITION FOR REHEARING.
In their petition for rehearing, appellants rely for reversal largely upon the case of Crittenberger, Auditor, v. State,
3.  etc., Trust Co. 1920), 189 Ind. 411. But, as it seems to us, the *Page 380 
case may be distinguished from the instant case in that, by the will there involved, the testator created administrative or governing boards through whom educational and charitable bequests were to be distributed, and the court there says that the trust company was merely the agent through which the business was to be transacted, and that the trustee and the boards named by the will constituted governing bodies of educational and charitable institutions within the meaning of the Inheritance Tax Law; while, in the instant case, the trust company was not the agent for the transaction of the business for and through whom the funds could pass to governing or administrative bodies by such trust company. But such trust company, purely a financial and a fiduciary organization, and not in any sense an educational or religious organization such as specified in the statute, is solely and finally charged with the administration of the trust funds for charitable purposes without the supervising control of any kind of administrative or governing body.
Certainly, when the property was by will transferred to the trust company, it was not thereby transferred to the bishop, rector, pastor, trustee, board of trustees or governing body of any educational or religious institution. And, without being so transferred, there was no exemption from inheritance tax.
The petition for rehearing is denied.